              Case 3:16-cr-00462-CRB Document 522 Filed 04/12/19 Page 1 of 2



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ROBERT S. LEACH (CABN 196191)
   ADAM A. REEVES (NYBN 2363877)
 5 WILLIAM FRENTZEN (LABN 24421)
   Assistant United States Attorneys
 6
          450 Golden Gate Avenue, Box 36055
 7        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 8        Fax: (415) 436-7234
          robert.leach@usdoj.gov
 9
   Attorneys for United States of America
10

11                               UNITED STATES DISTRICT COURT

12                             NORTHERN DISTRICT OF CALIFORNIA

13                                    SAN FRANCISCO DIVISION

14   UNITED STATES OF AMERICA,                      )   Case No. CR 16-462 CRB
                                                    )
15           Plaintiff,                             )   STIPULATION AND [PROPOSED]
                                                    )   ORDER
16      v.                                          )
                                                    )   Sentencing Date: May 13, 2019, 10 a.m.
17   SUSHOVAN TAREQUE HUSSAIN,                      )
                                                    )
18           Defendant.                             )
                                                    )
19

20                                              STIPULATION
21           WHEREAS, this matter is scheduled for sentencing on May 13, 2019, at 10 a.m.;
22           WHEREAS, under the Local Rules, sentencing memoranda are due May 6, 2019, and
23 any responses are due May 9, 2019;

24           WHEREAS, the parties have conferred and, subject to the Court’s approval, respectfully
25 request that these deadlines be modified as follows:

26               •   May 1, 2019: Sentencing memoranda due
27               •   May 8, 2019: Responses, if any, due;
28

     STIPULATION AND [PROPOSED] ORDER,
     CASE NO. CR 16-462 CRB                               1
              Case 3:16-cr-00462-CRB Document 522 Filed 04/12/19 Page 2 of 2



 1          THEREFORE, counsel for the government and counsel for the defendant stipulate and

 2 agree that the schedule set forth in the Local Rules shall be modified as described above, and

 3 respectfully request enter an order to that effect.

 4          IT IS SO STIPULATED.

 5 Dated: April 10, 2019                                 Respectfully Submitted,

 6                                                       DAVID L. ANDERSON
                                                         United States Attorney
 7

 8
                                                         ___________________________
 9                                                       ROBERT S. LEACH
                                                         ADAM A. REEVES
10                                                       WILLIAM FRENTZEN
                                                         Assistant United States Attorneys
11
     DATED: April 10, 2019                               KEKER, VAN NEST & PETERS LLP
12

13

14                                                       __________________________
                                                         JOHN W. KEKER, ESQ.
15                                                       JAN NIELSEN LITTLE, ESQ.
                                                         BROOK DOOLEY, ESQ.
16                                                       Attorneys for SUSHOVAN HUSSAIN

17

18                                       [PROPOSED] ORDER

19          PURSUANT TO STIPULATION, IT IS SO ORDERED.

20 Dated: _____________________
           April 12, 2019

21                                                ___________________________________
                                                  THE HONORABLE CHARLES R. BREYER
22                                                UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER,
     CASE NO. CR 16-462 CRB                              2
